Hill, Justice,
dissenting.
In its verdict dated November 12, 1975, the jury provided that "Beginning the year 1975, Mrs. Butler . . . shall receive one-eighth (1/8) of the gross earnings which *294Mr. Butler receives, over $15,000 annually, from employment to include salaries, wages, commissions, bonus, fees, profit sharing, or any other remuneration of this kind. The calculation of the $15,000 base shall be made on a calendar year basis and the 1/8 of the excess over $15,000 shall be paid when and as it is received by Mr. Butler.”
The majority finds that the sums earned by Mr. Butler on sales in 1974, although not received by him until 1975, were not covered by the jury’s verdict. The majority emphasizes by repetition the word "earned.” Unfortunately, the jury did not use the word "earned”; the jury used the words "receive,” "receives” and "received.”
On appeal, the former husband has argued (and the majority apparently has agreed) that because the sum above $15,000 was received by Mr. Butler in February 1975 and the jury could have computed a specific sum to be awarded to Mr. Butler by its subsequent November 1975 verdict, the jury must not have intended to include within its formula that specific sum of which the jury already had knowledge. This argument overlooks the fact that the jury chose to use a formula applicable over a number of years but "Beginning the year 1975. . .”
The majority has rewritten the verdict to read "Beginning the year 1976,” and I dissent.